Motion for change of venue denied. Memorandum: We conclude that defendant has not, on this application, met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Onondaga County (CPL 230.20 [2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. The relief requested in the application before us now is premature (see, People v DiPiazza, 24 NY2d 342; People v Jacobsen, 170 AD2d 1043). Furthermore, pursuant to section 701 of the County Law, we do not have the authority to appoint a special prosecutor. Present—Callahan, J. P., Balio, Lawton, Boomer and Davis, JJ. (Filed May 24, 1993.)